ORDER

PER CURIAM:
Daryll McNair was convicted by a Jackson County jury of one count of murder in the first degree, § 565.020, RSMo 1986, one count of murder in the second degree, § 565.021, RSMo 1986, and two counts of armed criminal action, § 571.015, RSMo 1986, for which he was sentenced to concurrent terms of life imprisonment without parole, life imprisonment, and a total of fifteen years imprisonment, respectively. In this consolidated appeal, McNair challenges the sufficiency of the evidence to support his convictions, the propriety of the jury instructions defining proof beyond a reasonable doubt, and the trial court’s denial, after an evidentiary hearing, of his Rule 29.15 motion for post-conviction relief.
The judgments are affirmed. Rules 30.25(b) and 84.16(b).